ACCEPTED
                                                                                                    04-14-00906-cv
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                              2/17/2015 11:38:06 AM
                                                                                                      KEITH HOTTLE
                                                                                                             CLERK

                                      No. 04-14-00906-CV

                            IN THE FOURTH COURT OF APPEALS
                                                                                  FILED IN
                                 at SAN ANTONIO, TEXAS                     4th COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                           2/17/2015 11:38:06 AM
                                         DAVID MAUK                            KEITH E. HOTTLE
                                                                                    Clerk
                                            Appellant

                                                v.

                                            Appellees

            PIPE CREEK WATER WELL, LLC and ROBERT RAE POWELL


            Cause No. 2013-CI-00386; Appeal from the 408th Judicial District Court,
                                   Bexar County, Texas



       APPELLEES’ AMENDED MOTION TO EXTEND TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTH JUDICIAL DISTRICT APPEALS
COURT:

       NOW COME, Appellees, ROBERT RAE POWELL and PIPE CREEK WATER WELL,

LLC, and file this Motion to Extend Time to File Brief and will show as follows:

       1. Appellees’ brief is presently due on February 19, 2015.

       2. An extension for approximately seven (7) days is requested making Apellees’ brief

due on February 26, 2015.

       3. Counsel for Appellees have numerous settings and other matters which preclude

diligence in researching and briefing the issues presented herein.

       4. This extension is not sought solely for delay, but that justice may be done.

       5. Counsel for Appellant does not have an objection to this extension.
                                             PRAYER

       THEREFORE, Appellees, ROBERT RAE POWELL and PIPE CREEK WATER WELL,

LLC pray that this motion be filed, that an extension of time be granted, and that they have such

other relief, in law or equity, to which they may be justly entitled.

                                               Respectfully submitted,

                                               Law Offices of Keith P. Miller, PC
                                               14350 Northbrook, Suite 150
                                               San Antonio, Texas 78232
                                               Tel: (210) 524-9040
                                               Fax: (210) 267-2982


                                                        /S/ Megan H. Kucera
                                               By:
                                                     KEITH P. MILLER
                                                     State Bar No. 14093725
                                                     MEGAN H. KUCERA
                                                     State Bar No. 24076449
                               CERTIFICATE OF SERVICE

       I hereby certify by my signature below that a true and correct copy of the foregoing has
been served by:

       ___ Certified Mail Return Receipt Requested
       ___ First Class Mail
       _X_ Telecopier and/or
       ___ Hand-delivery
       ___ EService

       To the following:

              William M. McKamie
              Adolfo Ruiz
              McKamie Kruger, LLP
              941 Proton Road
              San Antonio, Texas 78258
              Telecopier: (210) 546-2130
              adolfo@mckamiekrueger.com

       On the 17th day of February, 2015.

                                                     /s/ Megan Kucera
                                                   ________________________________
                                                   Megan H. Kucera